DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 16-20) and Species A (Fig. 3, same claims readable per the applicant) in the reply filed on 12.23.2020 is acknowledged.  
The applicant alleges:

    PNG
    media_image1.png
    159
    647
    media_image1.png
    Greyscale

and

    PNG
    media_image2.png
    82
    639
    media_image2.png
    Greyscale

This is not persuasive because burden considerations, and, independent and distinct analysis are not germane to lack of unity restrictions . See MPEP 823, 1893.03(d) and 1896, for example.
The applicant alleges:

    PNG
    media_image3.png
    374
    657
    media_image3.png
    Greyscale

This is not persuasive because (i) the shared technical feature all inventions/species is limited to “a quantum-dot light-emitting diode, wherein at least a portion of a quantum-dot light-emitting layer of the quantum-dot light-emitting diode has an electron transport material” wherein the applicant has not shown said shared technical feature is incorrect and, as stablished in the previous Office Action, said technical feature is not a special technical feature as it does not make a contribution over the prior art, and, (ii) as addressed above, burden considerations are not germane to lack of unity restrictions.
The applicant alleges:

    PNG
    media_image4.png
    167
    661
    media_image4.png
    Greyscale

This is not persuasive because the instant argument does not address the details of the lack of unity restriction. 
The requirement is still deemed proper and is therefore made FINAL
The applicant identifies claims 1-12 and 16-20 as readable on Species A (Fig. 3). However, “the quantum-dot light- emitting layer is doped with the electron transport material” of claims 2 and 17 is drawn to non-elected Species B (Fig. 4) per, e.g. [0050] (“The quantum-dot light-emitting layer 5' is doped with an electron transport material”).  Hence, claims 2, 5 (depends from claim 2) and 17 are further withdrawn as drawn to a non-elected species. 
Claims 2, 5, 13-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12.23.2020.

Drawings
Figures 1 and 2 (see [0023-0024]) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities: the claims use multiple spaces in between terms (e.g. “,     polyvinyl   carbazole,     4,….”). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “the material of the hole transport layer” lacks proper antecedent basis.
Regarding claim 10, “the hole transport layer” lacks proper antecedent basis. Dependent claims 11-12 do not correct this deficiency.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Regarding claim 16, “A display device comprising the quantum-dot light-emitting diode of claim 1” does not appear to further limit the subject matter of claim 1 since “display device” does not appear to impart additional structural limitations and it is in the preamble (MPEP 2111.02).

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 105514295 A, translation included).
Regarding claims 1, 3, 16 and 18, Sun discloses (claim 1) a quantum-dot light-emitting diode (Fig. 2), wherein at least a portion of a quantum-dot light- emitting layer (101+102, MPEP 2111 and in accordance to applicant’s disclosure at [0037]) of the quantum-dot light-emitting diode has an electron transport material (102. “In other words, light-emitting layer 2, 101 can be an OLED luminous layer, also can be the quantum dot light emitting layer. As shown in FIG. 2, the second light emitting unit 100II includes an electron injection layer 104, an electron transport layer 102, the light emitting layer 101, a claim 3) wherein the quantum-dot light-emitting layer (101+102) of the quantum-dot light-emitting diode comprises a layer (102) formed of the electron transport material proximate to a side of a hole transport layer (103), and the layer (102) formed of the electron transport material is configured to be used (MPEP 2111, 2112 and/or 2112) as a first electron transport layer (Fig. 2. Proximate is defined as “close” per https://www.dictionary.com/browse/proximate and “close” is defined as “having the parts or elements near to one another” per https://www.dictionary.com/browse/close, wherein it follows that, 102 is near 103 in comparison, e.g., of the separation between 102 and 105; hence, the claim is met), (claim 16)  display device comprising the quantum-dot light-emitting diode of claim 1 (Abstract, Fig. 2), and, (claim 18) wherein the quantum-dot light-emitting layer (101+102) of the quantum-dot light-emitting diode comprises a layer (102) formed of the electron transport material proximate to a side of a hole transport layer (103), and the layer (102) formed of the electron transport material is configured to be used (MPEP 2111, 2112 and/or 2112) as a first electron transport layer (Fig. 2. Proximate is defined as “close” per https://www.dictionary.com/browse/proximate and “close” is defined as “having the parts or elements near to one another” per https://www.dictionary.com/browse/close, wherein it follows that, 102 is near 103 in comparison, e.g., of the separation between 102 and 105; hence, the claim is met).

Claims 1, 3, 7, 9-11, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20080238299 A1).
Regarding claims 1, 3, 7, 9-11, 16 and 18, Cho discloses (claim 1) a (multi) quantum-dot light-emitting diode (Fig. 1), wherein at least a portion of a quantum-dot light- emitting layer (120+130) of the quantum-dot light-emitting diode has an electron transport material (130, [0039]), (claim 3)  wherein the quantum-dot light- emitting layer (120+130) of the quantum-dot light-emitting diode (Fig. 1) comprises a layer (130) formed of the electron transport material proximate to a (bottom) side of a hole claim 7) wherein the material of the hole transport layer (210) is at least one selected from a group consisting of poly[bis(4-phenyl)(4- butylphenyl)amine], polyvinyl carbazole ([0042] “Exemplary materials for the hole transport layer include those derived from….poly-N-vinylcarbazole” which includes sufficient specificity to meet the claimed material), 4,4'-bis(N-carbazolyl)-1,1'-biphenyl, 4,4',4"- tris(carbazol-9-yl)-triphenylamine and 1,3-bis(carbazol-9-yl)benzene, (claim 9) wherein a material of the quantum- dot light-emitting layer is a compound formed of a group IIB element and a group VA element, a composition composed of at least two compounds formed of the group IIB element and the group VA element, a compound formed of a group IIIB element and the group VA element, a core-shell structured composition composed of at least two compounds formed of the group IIIB element and the group VA element, a compound formed of a group IVB element and a group VIA element, or a core-shell structured composition composed of at least two compounds formed of the group IVB element and the group VIA element ([0014-0018]. CdSe, CdSe/ZnS, GaAs and InP are all disclosed and matching [0048] of applicant; hence, the claim is met), (claim 10) wherein the quantum-dot light- emitting diode comprises an anode (lower electrode), a hole injection layer, the hole transport layer, the quantum- dot light-emitting layer (all in a first unit), a second electron transport layer (in a second unit) and a cathode (upper electrode), which are  stacked ([0041] “For example, the first unit cell can comprise of a hole injection layer, a hole transport layer, a quantum electroluminescent layer, and an electron transport layer, while the second unit cell can comprise of a hole transport layer, a quantum dot electroluminescent layer, and an electron transport layer), (claim 11) wherein a material of the second electron transport layer (in the second unit) is at least one selected from a group consisting of ZnO, TiO2, AlZnO, ZnSnO and InSnO ([0043]), (claim 16) a display device (e.g. “mixed colors, multi-colors, full color” from Abstract) comprising the quantum-dot light-emitting diode of claim 1 (Fig. 1), and, (claim 18)  wherein the quantum-dot light- emitting layer (120+130) of the .

Claims 4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun or Cho in view of Uesaka et al. (US 20160248033 A1). The rejection statement is combined for simplicity. 
Regarding claims 4 and 19-20, Sun or Cho fails to disclose (claims 4 and 19) wherein an energy difference between an HOMO energy level of a material of the hole transport layer and an HOMO energy level of the electron transport material is about 0.4 eV or more, and, (claim 20) wherein an energy difference between an LUMO energy level of a material of the hole transport layer and an LUMO energy level of the electron transport material is about 0.4 eV or more.
Uesaka discloses [0244] – “Specifically, the difference between the HOMO level of the hole-transport material and the HOMO level of the electron-transport material is preferably 0.05 eV or more, further preferably 0.1 eV or more, and still further preferably 0.2 eV or more. In addition, the difference between the LUMO level of the hole-transport material and the LUMO level of the electron-transport material is preferably 0.05 eV or more, further preferably 0.1 eV or more, and still further preferably 0.2 eV or more”, emphasis added.
Wherein, it would have been obvious to one of ordinary skill in the art to arrive at values within the claimed ranges and within the ranges of Uesaka in the diode of Sun or Cho so as to efficiently form an exciplex (Uesaka, [0244]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun or Cho in view of Uesaka as applied to claim 4 above, and further in view of Chen et al. (US 20160181533 A1). The rejection statement is combined for simplicity. 
Regarding claim 6, Sun or Cho fails to disclose wherein the first electron transport layer has a thickness of about 3 nm or less.
Chen discloses an electron transport layer has a thickness of about 3 nm or less ([0147] “A first electron transfer layer (ETL) was produced…The thickness of this layer is less than 3 nm” ).
It would have been obvious to one of ordinary skill in the art to include the thickness of Chen in the diode of Sun/Uesaka or Cho/Uesaka and at arrive at the claimed limitation so as to select a thickness suitable for achieving proper transfer properties while minimizing the volume/size of the diode and/or as a matter of routine experimentation (MPEP 2144.05).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun or Cho in view of Kim et al. (Organic light-emitting diodes with 30% external quantum efficiency based on a horizontally oriented emitter, Adv. Funct. Mater. 23 (2013) 3896-3900). The rejection statement is combined for simplicity.
Regarding claims 7-8, Sun or Cho fails to disclose (claim 7) wherein the material of the hole transport layer is at least one selected from a group consisting of poly[bis(4-phenyl)(4- butylphenyl)amine], polyvinyl carbazole, 4,4'-bis(N-carbazolyl)-1,1'-biphenyl, 4,4',4"- tris(carbazol-9-yl)-triphenylamine and 1,3-bis(carbazol-9-yl)benzene, and, (claim 8) wherein the electron transport material is at least one selected from a group consisting of 4,6-bis(3,5-di(pyridin-3-yl)phenyl)-2- methylpyrimidine and (1,3,5-triazine-2,4,6-substituted)tris(phenyl-3,1- substituted)tris(diphenylphosphine oxide).
Kim discloses (claim 7) wherein the material of the hole transport layer is at least one selected from a group consisting of poly[bis(4-phenyl)(4- butylphenyl)amine], polyvinyl carbazole, 4,4'-bis(N-carbazolyl)-1,1'-biphenyl, 4,4',4"- tris(carbazol-9-yl)-triphenylamine (“TCTA [4, 4′, 4 ″-Tri (N-carbazolyl) triphenylamine]”) and 1,3-bis(carbazol-9-yl)benzene, and, (claim 8) wherein the electron transport B3PYMPM [bis-4,6-(3,5-di-3-pyridylphenyl)-2-methylpyrimi-dine]”) and (1,3,5-triazine-2,4,6-substituted)tris(phenyl-3,1- substituted)tris(diphenylphosphine oxide).  Note: the abbreviations TCTA and B3PYMPM match those of applicant at [0043-0046]).

    PNG
    media_image5.png
    483
    446
    media_image5.png
    Greyscale

it would have been obvious to one of ordinary skill in the art to include the materials of Kim in the diode of Sun or Cho so as to achieve at least 30% quantum efficiency “under the condition of negligible electrical losses in the device” per Kim and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Uesaka. 
Regarding claim 12, Cho fails to disclose wherein the hole transport layer comprises a first hole transport sublayer composed of a first hole transport material and a second hole transport sublayer 
Uesaka discloses wherein the hole transport (and injection) layer (111a/112) comprises a first hole transport sublayer (111a) composed of a first hole transport material and a second hole transport sublayer (112) composed of a second hole transport material, with the second hole transport sublayer (112) being arranged on a (top) side of the first hole transport sublayer (111a) proximate to the quantum-dot light-emitting layer, and with an HOMO energy level of the second hole transport layer material (of 112) being less than an HOMO energy level of the first hole transport material (of 111a, Fig. 1, [0113]).
It would have been obvious to one of ordinary skill in the art to include the layers of Uesaka in the diode of Cho so as to manipulate hole transport properties according to desired applications (Uesaka, [0113]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894